DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 02/15/2022, which has been entered and made of record.  Claims 1, 5, 7, 10, 14, 16, and 19-20 have been amended.  Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed 02/15/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, Accordingly, new grounds of rejection are set forth above based on the IDS filed on 02/15/2022. 
	The rejection of claim 20 under 35 USC 101 has been withdrawn after amendments.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2+3, 3, 4, 5, 6, 7, 7, 1, 9, 10, 11+12, 13, 14, 15, 16, 17, 11, 18, 19, and 20 of Co-pending Application No. 16/902024. This is a nonstatutory double patenting rejection.

Regarding claim 1:
16/901968
Co-pending Application 16/902024

one or more servers comprising a memory and a processor, the one or more servers storing and providing a persistent virtual world system including a virtual version of a real-world space, the virtual version comprising one or more applications virtually attached to one or more virtual- world entities positioned according to real-world coordinates, wherein the one or more applications are represented in the virtual version of the real-world space with an application graphical representation of the one or more applications, wherein a user that interacts with the application graphical representation of the one or more applications receives media content from the one or more applications, and the one or more servers being configured at least to: 
one or more virtual-world entities; 
responsive to detecting a user device entering a trigger zone associated with the one or more applications, activate the one or more applications and send a minimum amount of the application graphical representation of the one or more applications to the user device via a wireless network; 
responsive to detecting user interaction with the application graphical representation of the one or more applications, determine two or more media streams based on user viewing position, orientation, and viewing angle, wherein determining the two or more media streams signals the one or more servers to perform heavy-load computational tasks on respective application media content; and 



one or more servers comprising a memory and a processor, the one or more servers storing and providing a persistent virtual world system including a virtual version of a real-world space, the virtual version comprising one or more applications virtually attached to virtual-world entities positioned according to real-world coordinates, and 
the one or more servers being configured at least to: 
compute the state of the virtual-world entities; 
responsive to detecting a user device entering a trigger zone associated with the one or more applications, send a minimum amount of application graphical representation to the user device via a wireless network; 
responsive to detecting user interaction with the application graphical 
responsive to detecting the minimum amount of application data has been downloaded, determine two or more media streams, wherein determining the two or more media streams signals the one or more servers to perform heavy-load computational tasks on respective application media content to be delivered to the user device.  
2. The system of claim 1, wherein determining the two or more media streams is based on user viewing position, orientation, or viewing angle, or a combination thereof.  
3. The system of claim 1 further comprising the user device connected to the one or more servers via a wireless network and configured to receive and 



Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 1 of the instant invention and claim 1+2+3 of the Co-pending Application No. 16/902024).
Likewise instant dependent claims 2-10 are anticipated by dependent claims 3, 4, 5, 6, 7, 7, 1, 9, and 10 of the Co-pending Application No. 16/902024, and is not patentably distinct from claims 3, 4, 5, 6, 7, 7, 1, 9, and 10 of the Co-pending Application No. 16/902024.

Regarding claim 11:
16/901968
Co-pending Application 16/902024
11. A computer-implemented method for enabling location-based activation of applications performed by a server system comprising one or more server computers, the computer-implemented method comprising: 

receiving a location of one or more user devices; 
determining whether the one or more user devices have entered an application trigger zone based at least in part on the location of the one or more user devices;
providing, upon determining the one or more user devices entering the application trigger zone, a minimum amount of application graphical representation to the one or more user devices; -24- 
BOEHCA/71849APdetermining, responsive to an indication that the one or more user devices have downloaded the minimum 
performing, responsive to determining the two or more media streams, heavy-load computational tasks on the application media content; and 
sending rendered media content and instructions to perform lightweight computational tasks thereon to the one or more user devices.  



receiving a location of one or more user devices; 
determining whether the one or more user devices have entered an application trigger zone based at least in part on the location of the one or more user devices; -24- 
BOEHCA/68762APproviding, upon receiving an indication of the one or more user devices entering the application trigger zone, a minimum amount of application graphical representation to the one or more user devices; 
providing, upon interaction with the minimum amount of application graphical representation, a minimum amount of 
determining, upon download of the minimum amount of application downloadable data, two or more media streams ; 
performing, upon determining the two or more media streams, heavy-load computational tasks on media content; and 
sending the media content and instructions to perform lightweight computational tasks thereon to the one or more user devices.  
12. The method of claim 11, wherein determining the two or more media streams is based on user viewing position, orientation, or viewing angle, or a combination thereof.  


Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 11 of the instant invention and claim 11+12 of the Co-pending Application No. 16/902024).


Regarding claim 20:
16/901968
Co-pending Application 16/902024
20. A non-transitory computer-readable medium having stored thereon computer code configured to cause one or more computing devices to perform steps comprising:
providing a persistent virtual world system including a virtual version of a real- world space, the virtual version comprising one or more applications virtually attached to virtual-world entities positioned according to real-world coordinates; 
receiving a location of one or more user devices; 
determining whether the one or more user devices have entered an 
providing, upon receiving an indication of the one or more user devices entering the application trigger zone, a minimum amount of application graphical representation to the one or more user devices; 
determining, responsive to an indication that the one or more user devices have downloaded the minimum amount of application graphical representation, two or more media streams based on user viewing position, orientation, and viewing angle;
performing, responsive to determining the two or more media streams, heavy-load computational tasks on the application media content; and 
sending rendered media content and instructions to perform lightweight 

providing a persistent virtual world system including a virtual version of a real- world space comprising one or more applications virtually attached to virtual-world entities positioned according to real-world coordinates; 
receiving a location of one or more user devices; 
determining whether the one or more user devices have entered an application trigger zone based at least in part on the location of the user device; 

providing, upon interaction with the minimum amount of application graphical representation, a minimum amount of application downloadable data to the one or more user devices; 
determining, upon download of the minimum amount of application downloadable data, two or more media streams based on user information; 
performing, upon determining the two or more media streams, heavy-load computational tasks on media content; and 
sending the media content and instructions to perform lightweight computational tasks thereon to the one or more user devices.



Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 20 of the instant invention and claim 20 of the Co-pending Application No. 16/902024).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 (non-statutory double patenting), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 1 including "responsive to detecting user interaction with the application graphical representation of the one or more applications, determine two or more media streams based on user viewing position, orientation, and viewing angle, wherein determining the two or more media streams signals the one or more servers to perform heavy-load computational tasks on respective application media content".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 11, and 20 including " determining, responsive to an indication that the one or more user devices have downloaded the minimum amount of application graphical representation, two or more media streams based on user viewing position, orientation, and viewing .

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616